Case: 21-11211     Document: 00516364054         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 21, 2022
                                  No. 21-11211                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eddie Dewayne Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CR-46-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Eddie Dewayne Thomas appeals his conviction and sentence for
   possession of a firearm by a prohibited person, in violation of 18 U.S.C.
   § 922(g)(9). He contends for the first time on appeal that § 922(g) is an
   unconstitutional exercise of power under the Commerce Clause and,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11211       Document: 00516364054            Page: 2    Date Filed: 06/21/2022




                                       No. 21-11211


   alternatively, that it should be construed to require either recent movement
   of a firearm across state lines or movement in commerce as a consequence of
   the defendant’s conduct. Thomas acknowledges these arguments to be
   foreclosed but explains that he seeks to preserve them for further review.
   The Government has filed an unopposed motion for summary affirmance or,
   in the alternative, an extension of time to file its brief.
          As Thomas concedes, his arguments are foreclosed. See United States
   v. Perryman, 965 F.3d 424, 426 (5th Cir. 2020), cert. denied, 141 S. Ct. 2524
   (2021); United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013). The
   Government is thus correct that summary affirmance is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                            2